Bloodworth, J.
1. When the instructions complained of are read, in connection with the remainder of the charge of the court, there is no error in them.
2. Under the faets of the ease the court did not err in failing to give in charge of the jury section 75 of the Penal Code of 1910, which declares that “all other instances which stand upon the same footing of reason and justice as those enumerated shall be justifiable homicide.” Besides, the complaint is that the judge, after charging a certain proposition of law of which no complaint is made, erred in not giving the language of this section therewith. This court and the Supreme Court have in numerous cases held that an exception to a correct charge because of the failure to give in the same connection some other pertinent legal proposition is not a good assignment of error. Conley v. State, 21 Ga. App. 134 (1) (94 S. E. 261), and cit.
3. The court did not err in refusing to give to the jury the requested instruction embodied in the fourth ground of the motion for new trial.
4. The 'alleged newly discovered evidence in this case is cumulative, and it is not probable that it would produce a different result on another trial. It consists of a threat made by deceased against the defendant. On the trial the defendant introduced evidence of such a threat; so it appears that a new witness was discovered instead of new evidence. It is simply more evidence of the same kind to the same point. Civil Code 1919, § 1088; Brinson v. Faircloth, 88 Ga. 185 (1), 187 (1) (7 S. E. 923) ; Burgess v. State, 93 Ga. 304 (20 S. E. 331); Hayne v. Candler, 99 Ga. 214 (25 S. E. 606) ; Jinks v. State, 117 Ga. 716 (44 S. E. 814).
5. There is ample evidence to support the verdict.

Judgment afprrmed.


Broyles, C. J., and Luke, J., concur.